FILED

DEC3 1 2018
UNITED sTATES DIsTRICT CoURT

FoR THE I)ISTRICT oF CoLUMBIA Clerk, U.S. Dlstrlcr ana
Bankruptcy Courts

WILLIAM FEEGBEH, )
)
Plaintiff, )

) Civil Action No. l:lS-cv-02797 (UNA)
v. )
)
JOSEPH KENNEDY, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs’ pro se complaint
(“Compl.”) and application for leave to proceed in forma pauperis The Court will grant the in
forma pauperis applications and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B), which
allows for dismissal of a plaintiffs complaint which fails to state a claim upon which relief can be
granted or is frivolous or malicious.

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.”’ Ashcrofl v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl.
Corp. v. Twombly, 550 U.S, 544, 570 (2007). A complaint that lacks “an arguable basis either in
law or in fact” is frivolous, Nez`tzke v. Wz'lliams, 490 U.S. 319, 325 (1989), and a “complaint plainly
abusive of the judicial process is properly typed malicious,” Crz`safz v. Hollana’, 655 F.Zd 1305,
1309 (D.C. Cir. 1981).

The complaint, in its current form, is nearly incomprehensible Plaintiff provides a
rambling account of his personal and family history. Compl. at 2-3. He states that he is intended
to inherit various international family-owned oil companies. Ia'. at 3. He sues Congressman Joseph

Kennedy, however, the intended cause(es) of action and relief sought are entirely unclear. Ia'. at
l

l. He merely alleges that defendant’s father, Ted Kennedy, has been [sic] “selling oil from

?7

Venezuelan oil company Ameriean families and non-American . . . in the amount of “three
trillion from 1979 [through] 2018.” Id. at l-Z.

A court may dismiss a complaint as frivolous “when the facts alleged rise to the level of
the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992), or
“postulat[e] events and circumstances of a wholly fanciful kind,” Crz'safl`, 655 F.2d at 1307-08. In

addition to failing to state a claim for relief, the instant complaint is deemed frivolous on its face.

Consequently, the complaint and this case will be dismissed A separate order accompanies this

077/0 /@

Date: December 2 ,2018 Fn\ted Stal,‘es DistrictJudge

memorandum opinion.

